Citation Nr: 0946109	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  03-09 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as due to a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from April 1944 to March 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

By a decision dated in July 2005, the Board denied the 
Veteran's claims.  He appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter the Court).  In 
February 2007, the Veteran and VA filed a Joint Motion for 
Remand.  A February 2007 Order of the Court granted the joint 
motion, vacating the Board's decision and remanding the case 
for readjudication in compliance with the terms of the joint 
motion.  In July 2007 and July 2008, the Board remanded the 
case for further development.  In May 2009, the Board 
concluded that the November 1999 Board decision denying 
service connection for a cervical spine disorder was final; 
and that new and material evidence sufficient to reopen the 
claim had not been presented.  

The May 2009 Board decision remanded the claim for service 
connection for a heart disorder for medical records from the 
Social Security Administration (SSA) and for a medical 
examination and opinion.  The SSA reported that the Veteran's 
medical records had been destroyed.  A medical examination 
was done and a medical opinion obtained.  The requested 
development has been accomplished to the extent possible and 
the Board now proceeds with its review of the appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran does not have a heart disorder as the result 
of disease or injury during his active service.  

2.  Neither arteriosclerosis nor cardiovascular disease, 
including hypertension, was manifested to a degree of 10 
percent or more within the first year after the Veteran 
completed his active service.  

3.  The Veteran does not have a heart disorder as the result 
of a service-connected disease or injury.  


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
military service, may not be presumed to have been incurred 
in service, and is not proximately due to or the result of a 
service-connected injury.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in September 2008 and updated 
in May 2009.  Thereafter, the appellant was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  
This cured any notice defects before the agency of original 
jurisdiction (AOJ) readjudicated the case by way of a 
supplemental statement of the case issued in October 2009.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Therefore, the Board may decide the appeal without a remand 
for further notification.  



Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  SSA has reported that their medical records for 
the Veteran have been destroyed.  He has had a VA examination 
and a medical opinion has been obtained.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Criteria

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Arteriosclerosis or cardiovascular disease, including 
hypertension, may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  However, in this case, there is no competent 
medical evidence of arteriosclerosis, hypertension, or other 
cardiovascular disease in the first year after the Veteran 
completed his active service.  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  Secondary 
service connection requires evidence of a connection to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  An appellant's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2009); see also Grivois v. Brown, 6 Vet. 
App. 136 (1994).  In this case, service connection has not 
been established for any disability, so there is no basis for 
secondary service connection.  

Discussion

The Veteran contends that his cardiovascular disease began 
after treatment for his cervical spine disorders and that 
those disorders are the result of injury in service.  In May 
2009, the Board found that its November 1999 decision denying 
service connection for a cervical spine disorder was final; 
and that new and material evidence had not been received to 
reopen the claim.  More recently, his representative noted a 
diagnosis of syphilis in service.  That diagnosis was 
subsequently corrected and there has been no competent 
evidence that the Veteran ever had syphilis or any of its 
residuals.  Moreover, service connection for syphilis was 
denied in an unappealed rating decision in November 1947.  

When the Veteran was examined for service, in April 1944, his 
blood pressure was measured at 130/90.  His heart and blood 
vessels were noted to be normal.  Service treatment records 
do not contain any heart complaints, findings or diagnoses.  
In November 1944, there was a diagnosis of syphilis.  This 
was subsequently changed to a gonococcus infection.  He was 
appropriately treated and returned to duty.  On his March 
1946 separation examination, his blood pressure was taken 
twice, with normal readings of 138/78 and 140/78.  His heart 
was evaluated as normal, as was the rest of his 
cardiovascular system, and genitourinary system.  He was 
found to be physically qualified for discharge.  

Private treatment records after separation from service date 
from August 1947 to the present.  The Veteran was 
hospitalized in March and April 1982 for the excision of an 
ulcer from his left ankle.  Cardiovascular findings were 
normal.  The blood pressure was within normal limits.  The 
heart had a regular rate and rhythm, with no murmurs, thrills 
or gallops.  The first documented instance of treatment for 
high blood pressure is in June 1982, when records indicate 
that the Veteran had two successive blood pressure readings 
of 150/100.  Chest X-rays at a private facility in July 1982 
revealed a borderline enlarged heart.  

He was diagnosed with hypertension in January 1983.  In March 
1983, a VA examiner found an elevated blood pressure and 
diagnosed arterial hypertension under treatment.  A March 
1983 electrocardiogram disclosed a tendency toward left 
ventricular hypertrophy.  An April 1983 chest X-ray revealed 
a slightly prominent aortic arch and a cardiac silhouette of 
borderline size or slightly enlarged, showing a left 
ventricular configuration.  A diagnosis of cardiomyopathy 
followed in November 1993.  Other heart disorders have been 
subsequently diagnosed.  

The record includes VA clinical notes.  These notes focus on 
diagnosis and treatment, without opinion as to any connection 
to disease or to injury during service.  The most recent 
reflects a cardiac consultation in January 2009.  The 
Veteran's chief problem was considered to be congestive heart 
failure.  An echocardiogram that month had revealed findings 
including an ejection fraction of 20 to 25 percent and 
arteriosclerotic heart disease.  It was also noted that the 
Veteran had incomplete C4 tetraplegia since 1993 and was 
status post laminectomy.  He also had a lower extremity 
venous ulcer, hypertension, hyperlipidemia, and gout.  Test 
results were reviewed.  These included echocardiograms in 
January 2009 and July 2007, a myocardial perfusion scan in 
November 2006, and electrocardiograms in February 2008 and 
January 2009.  The Veteran's history was outlined.  Blood 
pressures were within normal limits.  Abnormal heart sounds 
were noted.  Lower extremity edema was reported.  The 
assessment was incomplete tetraplegia, cardiomyopathy, and 
renal failure.  He had evidence of fluid overload despite 
medication.  He had a very high salt and fluid intake.  
Dietary changes were recommended.  

Pursuant to the remand of the Board, the Veteran was examined 
in September 2009.  His claims folder was reviewed and his 
history discussed.  It was noted that congestive heart 
failure had an onset in 1993 and was chronic.  The Veteran 
required continuous medication.  He reported experiencing 
daily fatigue, monthly angina, weekly dizziness, and mild 
dypnea on exertion.  On examination, he was noted to be in no 
acute distress.  He was wheelchair bound.  He had edema of 
the left lower extremity associated with a left heel venous 
ulcer.  He had 3+ peripheral edema.  His blood pressure was 
within normal limits.  The normal first and second heart 
sounds were present and the heart had a regular rhythm.  
Abnormalities including jugular venous distension, murmur, 
clicks, and pericardial rubs were absent.  Metabolic 
equivalents (METs) were estimated at 3.  See 38 C.F.R. 
§ 4.104 Note (2) (2009).  The chest had a normal shape and 
response to percussion.  All lung lobes were clear.  It was 
noted that testing had disclosed an ejection fraction of less 
than 30 percent.  An echocardiogram had shown the heart size 
was larger than normal with mild enlargement.  The December 
2008 echocardiogram results were reviewed.  The diagnosis was 
ischemic cardiomyopathy, congestive heart failure.  

The examiner expressed the opinion that it was less likely 
than not that the ischemic cardiomyopathy was caused by or 
the result of military service or syphilis.  He explained 
that the Veteran's cardiomyopathy was diagnosed in the 
1980's, more than 30 years after he was discharged from 
service.  Ischemic cardiomyopathy is a weakness in the muscle 
of the heart due to inadequate oxygen delivery to the 
myocardium with coronary artery disease being the most common 
cause.  There is no evidence in the literature that spinal 
cord injury causes ischemic cardiomyopathy.  In regards to 
syphilis, the Veteran had not been diagnosed with infectious 
cardiomyopathy, and there were no other symptoms indicating 
that he had tertiary syphilis, late stage, which typically 
occurred about 10 years after the diagnosis.  

Conclusion

The Board notes that various lay witnesses have attested to 
the Veteran's integrity.  That is not at issue in this case.  
The problem is that as a lay witness, he does not have the 
medical training and experience to diagnose a medical 
condition such as heart disease; nor does he have the medical 
expertise to determine its etiology or origin.  See 38 C.F.R. 
§ 3.159(a) (2009).  In this case, there is no competent 
medical evidence linking the Veteran's heart disease to a 
disease or to an injury in service.  

On the other hand, the service treatment records are against 
the claim.  They do not show any pertinent disease or injury 
in service and a doctor found the Veteran's cardiovascular 
system to be normal on separation examination.  Thereafter, 
many years passed without cardiovascular findings or 
diagnoses.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Then, 
on the recent examination, the physician squarely addressed 
the possibility of a link to service and expressed the 
medical opinion that there was no connection.  He then 
supported his opinion with a brief but adequate explanation.  
The medical records and reports in this case constitute a 
substantial preponderance of evidence against the claim.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a heart disorder, to include as due to 
a cervical spine disorder, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


